FOSTER, Justice.
Appellant was indicted, tried and convicted in the Circuit Court of Morgan County of murder in the second degree and his punishment fixed at fifty years in the State penitentiary. This is the second appeal. Lang v. State, 252 Ala. 640, 42 So. 2d 512.
The indictment is in proper form and charges murder in the first degree. The record shows due arraignment and plea of “not guilty”. The verdict of the jury was “We the jury find the defendant guilty as charged of second degree murder and fix his punishment at fifty years in the penitentiary.” The verdict of the jury being considered by the court, defendant' was found guilty as charged and his sentence duly pronounced pursuant thereto. There was no motion for a new trial and defendant was present in court when sentence was pronounced.
There is no compliance with the requirements of sections 827(1.) et seq., Title 7, Code 1940, Pocket Part, nor with Supreme Court Rule 48, Title 7, Appendix, Code 1940.
With no evidence before the court our consideration of necessity is confined to matters contained in the' record proper.
*14It results that the judgment of the circuit court must stand affirmed.
Affirmed.
LIVINGSTON, SIMPSON and STAKELY, JJ., concur.